Citation Nr: 1147426	
Decision Date: 12/30/11    Archive Date: 01/09/12

DOCKET NO.  11-09 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for an upper back disability.

3.  Entitlement to service connection for anxiety.

4.  Entitlement to a disability rating in excess of 10 percent for service-connected cervical spine degenerative disc disease.

5.  Entitlement to a compensable disability rating for service-connected bilateral high frequency sensorineural hearing loss.

6.  Entitlement to a compensable disability rating for service-connected right shoulder radiculopathy associated with cervical spine degenerative disc disease.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The Veteran served on active duty from June 1977 to November 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Veteran originally included an issue of service connection for asbestosis with his claim.  Service connection was denied in the rating decision of February 2010.  He disagreed with the denial of service connection in March 2010.  In March 2011, he was issued a statement of the case that included the issue, along with the issues on appeal.  However, the Veteran specifically excluded the asbestosis issue on his substantive appeal in April 2011.  In that regard, the Veteran checked the block on the VA Form 9, Appeal to Board of Veterans' Appeals, to indicate that he was only appealing specific issues as listed by him.  He then proceeded to provide specific comments as to the issues he wanted to appeal or listed them by title; he did not list or discuss the issue involving asbestosis.  Thus the issue of entitlement to service connection for asbestosis is not on appeal.  See Evans v. Shinseki, 25 Vet. App. 7, 15 (2011) (appellant checked the block on his Form 9 to indicate he was appealing all issues on the SOC but added comments for specific issues; it was error for the Board to consider unlisted issues as not on appeal).

The Veteran's representative submitted a statement in July 2011 that restated the issues on appeal as those listed on the title page.


REMAND

The Veteran perfected his appeal in April 2011.  At that time he requested that he be afforded a Board hearing in Washington, D.C.  The Veteran was originally scheduled for his hearing in October 2011.  He submitted a request to reschedule his hearing in September 2011.

The Veteran's hearing was rescheduled for December 5, 2011, with notice of the hearing date provided in September 2011.  The Veteran's representative notified the Board in December 2011 that the Veteran would not be able to attend his hearing.  The representative further requested that the Veteran be afforded a video conference hearing instead of a hearing in Washington, D.C.

Accordingly, the case is REMANDED for the following action:

1.  The claims folder should be transferred to the Cleveland RO and the Veteran should be scheduled for a video conference hearing at the RO with a Veterans Law Judge of the Board sitting in Washington D.C.  The Veteran and his representative should be given an opportunity to prepare for the hearing. 

2.  The claims folder should be returned to the Board in advance of the scheduled hearing.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

